DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1)	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
2)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “needle extends from an outer surface of said end wall” of claim 10, line 3; and “needle extends from a top face of said end wall” of claim 14, line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18 (as shown in Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both an opening in the distal end of the collar (as shown in Fig. 7) and a portion of the needle hub (as shown in Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5)	The disclosure is objected to because of the following informalities:
Paragraph [0001], line 1, “to pen needle” should read “to a pen needle” for grammatical correctness
Paragraph [0001], line 4, “projection” should read “a projection” for grammatical correctness
Paragraph [0008], line 1, “to pen needle” should read “to a pen needle” for grammatical correctness
Appropriate correction is required.
Claim Objections
6)	Claims 1, 13 and 23 are objected to because of the following informalities:  
Claim 1, line 6, “at said proximal end” should read “at said proximal end of said needle hub “ for clarity and continuity
Claim 13, line 8, “needle,” should read “needle;” for grammatical correctness
Claim 13, line 9, “hub, and” should read “hub; and” for grammatical correctness
Claim 23, line 3, “said beveled surfaces” should read “said plurality of beveled surfaces” for continuity and clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9)	Claims 10 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 10 recites the limitation “where said needle extends from an outer surface of said end wall, and said projection extends from an inner surface of said end wall” in lines 3-4. Claim 14 similarly recites “where said needle extends from a top face of said end wall and said projection extends from a bottom face of said end wall” in lines 2-4. However, the specification does not teach “an outer surface” of the end wall, as claimed by claim 10, or “a top face” of the end wall as claimed by claim 14 (while technically “a bottom face” is not taught, it is understood that this is equivalent to “an inner surface” of the end wall). Additionally, while the specification states “a needle extends from the distal end” [Paragraph 0015, lines 5] (referring to the distal end of the needle end), the specification does not appear to reference the needle extending from a face or surface in the way that the protrusion extends from a face or surface, stating instead “the needle hub 34 has a shape and configuration for supporting a needle 52 as shown in Fig. 4” [Paragraph 0052, lines 1-2].
	Claims 15-23 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 14.
10)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12)	Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "an opening" in line 2. However, it is unclear if this “an opening” is a further recitation of “an opening” of claim 3, line 1, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “an opening” of claim 4, line 2, as “the opening”, referring to “an opening” of claim 3, line 1.
Claim Rejections - 35 USC § 103
13)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15)	Claims 1-2, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Limaye (U.S. PGPUB 20120277685), hereinafter Limaye, in view of Knapp et al. (U.S. PGPUB 20180169350), hereinafter Knapp.
Regarding claim 1, Limaye teaches a pen needle (as shown in Fig. 14) comprising:
a collar (Fig. 14; 76) having a sidewall (Fig. 14; 78), an open proximal end (Fig. 14; 80), and a distal end (Fig. 14; 82); and
a needle hub (Fig. 14; 12) rotatably coupled to said distal end of said collar (via connection between thread elements 92, 94) [Paragraph 0083], said needle hub having a proximal end (end closer to collar proximal end 80) and a distal end (end closer to collar distal end 82), a needle (Fig. 14; 14) extending from said distal end, where said collar is rotatable independently of said needle hub [Paragraph 0038].
While Limaye teaches that there is structure (Fig. 14; 32) at said proximal end of said needle hub which would be perfectly capable of piercing a septum of a delivery device, Limaye does not teach this as a projection which is separate from the needle.
Knapp teaches a pen needle (as shown in Fig. 6) comprising:
a needle (Fig. 17; 62) and a projection (Fig. 17; 34) configured for piercing a septum (Fig. 17; 8) of a delivery device (Fig. 17; 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Limaye to have a projection at said proximal end configured for piercing a septum of a delivery device, as taught by Knapp. Doing so would have been a well-known modification within the art, as taught by Knapp [Paragraph 0066].
	Regarding claim 2, Limaye in view of Knapp teaches the pen needle of claim 1, wherein said sidewall of said collar has internal threads configured for coupling to the delivery device [Paragraph 0039].
	Regarding claim 6, Limaye in view of Knapp teaches the pen needle of claim 1, wherein said proximal end of said needle hub is configured for mating with a distal end of said delivery device [Paragraph 0039]. 
Regarding claim 13, Limaye teaches a pen needle (as shown in Fig. 14) comprising:
a collar (Fig. 14; 76) having a sidewall (Fig. 14; 78), an open proximal end (Fig. 14; 80) configured for coupling to a delivery device [Paragraph 0039], and a distal end (Fig. 14; 82) with a central opening (as shown in Fig. 14); 
a needle hub (Fig. 14; 12) having a proximal end (end closer to collar proximal end 80) and a distal end (end closer to collar distal end 82), said proximal end of said needle hub having a coupling member (Fig. 14; 94) coupled to said distal end of said collar where said needle hub is rotatable independently of said collar about a longitudinal axis of said pen needle [Paragraph 0083], and
a needle (Fig. 14; 14) extending from said distal end of said needle hub.
While Limaye teaches that there is structure (Fig. 14; 32) which would be perfectly capable of piercing a septum of a delivery device, Limaye does not teach this as a projection which is separate from the needle, the projection having a lumen receiving said needle and extending from said proximal end of said needle hub, said projection configured for piercing a septum of the delivery device and having an opening providing fluid communication between the delivery device and the needle.
Knapp teaches a pen needle (as shown in Fig. 6) comprising:
	a collar (Fig. 17; 80) having a sidewall, an open proximal end having a coupling (Fig. 17; 86) configured for coupling to a delivery device (as shown in Fig. 17), and a distal end with a central opening (Fig. 17; 88);
	a needle hub (Fig. 17; 64) having a proximal end and a distal end, said proximal end of said needle hub having a coupling member (Fig. 17; 68) coupled to said distal end of said collar where said needle hub is rotatable independently of said collar about a longitudinal axis of said pen needle; 
a needle (Fig. 17; 62) extending from said distal end of said needle hub; and 
a projection (Fig. 6A; 34) having a lumen (Fig. 17; 84) receiving said needle (as shown in Fig. 21) and extending from said proximal end of said needle hub (as shown in Fig. 21) (Examiner interprets the projection to be “extending from” said proximal end of said needle hub, as the projection extends in a direction away from the needle hub, even if they are not physically connected, said projection configured for piercing a septum (Fig. 17; 8) of a delivery device (Fig. 17; 6) and having an opening (Fig. 17; 84) providing fluid communication between the delivery device and said needle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Limaye to have the projection having a lumen receiving said needle and extending from said proximal end of said needle hub, said projection configured for piercing a septum of the delivery device and having an opening providing fluid communication between the delivery device and the needle, as taught by Knapp. Doing so would have been a well-known modification within the art, as taught by Knapp [Paragraph 0066].
16)	Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Limaye.
	Regarding claim 1, Knapp teaches a pen needle (as shown in Fig. 17) comprising:
	a collar (Fig. 17; 80) having a side wall, an open proximal end, and a distal end; and
	a needle hub (Fig. 17; 64) rotatably coupled to said distal end of said collar (via 68), said needle hub paving a proximal end and a distal end, a needle (Fig. 17; 62) extending from said distal end, where said collar is rotatable independently of said needle hub (via 68).
	While Knapp teaches a projection (Fig. 17; 64) configured for piercing a septum (Fig. 17; 8) of a delivery device (Fig. 17; 6), Knapp fails to teach where the projection is at said proximal end of said needle hub.
Limaye teaches a pen needle (as shown in Fig. 14) comprising:
a collar (Fig. 14; 76) having a sidewall (Fig. 14; 78), an open proximal end (Fig. 14; 80), and a distal end (Fig. 14; 82); and
a needle hub (Fig. 14; 12) rotatably coupled to said distal end of said collar (via connection between thread elements 92, 94) [Paragraph 0083], said needle hub having a proximal end (end closer to collar proximal end 80) and a distal end (end closer to collar distal end 82), a needle (Fig. 14; 14) extending from said distal end, and a projection (Fig. 14; 32) at said proximal end, where said collar is rotatable independently of said needle hub [Paragraph 0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Knapp to have the projection be at said proximal end, as taught by Limaye. Doing so would have been a well-known modification within the art, as taught by Limaye [Paragraph 0025].
Regarding claim 2, Knapp in view of Limaye teaches the pen needle of claim 1, wherein said side wall of said collar has internal threads (Fig. 17; 86) configured for coupling to the delivery device [paragraph 0071].
Regarding claim 3, Knapp in view of Limaye teaches the pen needle of claim 2, wherein said collar has an opening in said distal end (Fig. 17; 88) and where said needle hub is rotatable within said opening in said collar (via 68).
Regarding claim 4, Knapp in view of Limaye teaches the pen needle of claim 3, wherein said distal end of said collar has an end wall (as shown in Fig. 17) with the opening (Fig. 17; 88); and where said proximal end of said needle hub has an annular recess (recess formed between the raised thread of 68) receiving said end wall of said collar.
Regarding claim 13, Knapp teaches a pen needle (as shown in Fig. 17) comprising:
a collar (Fig. 17; 80) having a side wall, an open proximal end having a coupling (Fig. 17; 86) configured for coupling to a delivery device (Fig. 17; 6), and a distal end with a central opening (Fig. 17; 88);
a needle hub (Fig. 17; 64) having a proximal end and a distal end, said proximal end of said needle hub having a coupling member (Fig. 17; 68) coupled to said distal end of said collar where said needle hub is rotatable independently of said collar about a longitudinal axis of said pen needle; and
a needle (Fig. 17; 62) extending from said distal end of said needle hub.
While Knapp teaches a projection (Fig. 17; 64) having a lumen (Fig. 17; 84) receiving said needle (as shown in Fig. 21) configured for piercing a septum (Fig. 17; 8) of the delivery device and having an opening (opening of 84, as shown in Fig. 17) providing fluid communication between the delivery device and said needle (as shown in Fig. 21), Knapp fails to teach where the projection is extending from said proximal end of said needle hub.
Limaye teaches a pen needle (as shown in Fig. 14) comprising:
a collar (Fig. 14; 76) having a sidewall (Fig. 14; 78), an open proximal end (Fig. 14; 80), and a distal end (Fig. 14; 82); and
a needle hub (Fig. 14; 12) rotatably coupled to said distal end of said collar (via connection between thread elements 92, 94) [Paragraph 0083], said needle hub having a proximal end (end closer to collar proximal end 80) and a distal end (end closer to collar distal end 82), a needle (Fig. 14; 14) extending from said distal end, and a projection (Fig. 14; 32) extending from said proximal end of said needle hub, where said collar is rotatable independently of said needle hub [Paragraph 0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Knapp to have the projection be extending from said proximal end, as taught by Limaye. Doing so would have been a well-known modification within the art, as taught by Limaye [Paragraph 0025].
Examiner’s Note
17)	Let it stand on the record that Examiner notes there is no prior art rejection for claims 10 and 14-23. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejections of claims 10 and 14-23, as written within this current Office Action. (See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)).
Allowable Subject Matter
18)	Claims 7-9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19)	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
20)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783